DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, at lines 14 and 15, the claim recites “the planar homogenizing element”.  It is not clear whether this is intended to mean that only one of the previously recited “planar homogenizing elements” is in view or whether the intention is to mean that “each of the planar homogenizing elements” are in view or whether something else is intended.  Appropriate correction and clarification are required.
	As to claim 6, the claim recites “the conduit cross-sectional area”.  The recitation lacks antecedent basis in the claims.  Further, the claim recites “a manifold”.  It is not clear whether only one of the manifolds is necessarily in view or whether the intent is to refer to each of the “manifolds” set forth in claim 1.  Appropriate correction and clarification are required.
As to claim 7, the claim recites “the open surface area”.  The recitation lacks antecedent basis in the claims.  It is not clear whether a particular surface area is in view of whether something else is intended.   
	As to claim 8, the claim recites “the respective conduits”. The recitation lacks antecedent basis in the claims. 
As to claim 13, the claim recites “the homogenizing screen or mesh having mesh widths of from 0.1 to 0.5 mm”.  It is not clear whether there are words missing from this recitation or whether it is intended for the “screen”, in addition to the mesh, to have “mesh widths” as claimed. Further, the relationship between the holes and the meshes/mesh widths is unclear.  Further, as set forth below, the claim is also rejected under 35 USC 112d. Appropriate correction and clarification are required.
As to claim 16, the claim recites “a surface area…extends at least over most” and “a manifold…area…over most”.  The limiting effect of the recitations are unclear due to the “over most” language.  It is not clear what is intended by “over most” The term is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear whether the term only requires more than half or whether the term requires just short of all. Appropriate correction and clarification are required.
Further, the claim recites two different scenarios regarding the extension of the surface area of the homogenizing elements relative to the manifolds.  However, “the respective manifold section” lacks antecedent basis in the claims and it is not clear when the second scenario referring to the “manifold section” would apply without also applying to the first scenario that applies to the “manifold”.  Appropriate correction and clarification are required.
As to claim 19, the claim recites “each conduit”.  However, claim 1 does not recite any conduit.  As such, the recitation lacks antecedent basis in the claims.  Appropriate correction and clarification are required.
As to claim 20, at line 18, the claim recites “the respective flow straightener”.  However, the recitation lacks antecedent basis in the claims and it is not clear whether one or more than one flow straighteners is necessarily in view in the claim as written.  At lines 22 and 23, the claim recites “the planar homogenizing element”. It is not clear whether this is intended to mean that only one of the previously recited “planar homogenizing elements” is in view or whether the intention is to mean that “each of the planar homogenizing elements” are in view or whether something else is intended.  At line 26, the claim recites “the open surface area”.  The recitation lacks antecedent basis in the claims.  It is not clear whether a particular surface area is in view of whether something else is intended. Appropriate correction and clarification are required.
Further, claim 20 recites that homogenizing elements are “at least substantially parallel” and “at least perpendicular”.  The limiting effect of the recitation is unclear because it is not clear how the elements are “at least” parallel or “at least” perpendicular.  Appropriate correction and clarification are required.
Further, claim 20 recites “the homogenizing elements” are “spaced upstream in the air-flow direction from one another”.  The limiting effect of the recitation is unclear.  The claim does not appear to make it clear that each of the manifolds has multiple homogenizing elements and this language about the homogenizing elements being “spaced upstream…from one another” appears to be the first implication that this may be or is intended.  As written, the claim appears to make clear that each manifold has a homogenizing element.  The chosen language leaves one unclear as to whether there are, for example, a minimum of 2 homogenizing elements in each manifold, for a total of at least 4 homogenizing elements or whether something else is intended. Appropriate correction and clarification are required.
The other claims are rejected as dependent claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites each homogenizing element has a plurality of holes with an opening diameter of from 1 to 10 mm.  However, claim 11 provides an alternative option wherein a plurality of meshes may be used instead and wherein the opening size/mesh widths can range from 0.1 to 0.5 mm. To the extent the recitation is understood, (see section 112b rejection above) this fails to further limit the claim from which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hisada et al. (US 2007/0284776) in view of any one of Valteris et al. (US 4,631,018), Ray et al. (US 4,492,557) or Pendlebury et al. (US 3,999,910). 
Regarding claim 1, Hisada et al. teach a method of making spunbonded nonwovens (Abstract) comprising the steps of: spinning thermoplastic continuous filaments and emitting them from a spinneret (2) in a direction (paragraphs [0026], [0032], [0039] and [0040]); passing the filaments in the direction through a cooling chamber/quenching chamber (3); feeding cooling air from respective manifolds flanking the chamber into the chamber to cool the filaments (paragraphs [0026], [0039]-[0042]; Figure 1 (12) – upper and lower quench air feed chambers on opposite sides of the cooling/quenching chamber); and passing the cooling air into the cooling chamber through a flow straightener/mesh (paragraph [0041] (6)).
Hisada et al. do not teach guiding the cooling air in the manifolds through respective planar homogenizing elements each having a plurality of openings forming a free open surface area constituting 1 to 40% of the total surface area of the respective planar homogenizing element; and passing the cooling air from the planar homogenizing element into the cooling chamber through a flow straightener.
However, Valteris et al. teach an analogous apparatus wherein a planar homogenizing element as claimed (col. 2, lines 20-42; Figures 1 and 2 (16) – open area of 7.4% col. 3, line 41-col. 4, line 2) is located upstream from an analogous flow straightener (Figures 1 and 2 (17) and (18)).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hisada et al. and Valteris et al. and to have either added the additional plate (16) in the apparatus of Hisada et al. or to have replaced the mesh (6) of Hisada et al. with the assembly of Valteris et al. (e.g. assembly (15) alone or both (14) and (15)), as suggested by Valteris et al., for the purpose, as suggested by Valteris et al., of reducing turbulence in the cooling gas for quenching the filaments in an art recognized suitable manner. The combination of Valteris et al. with Hisada et al. reasonably suggests utilizing both at least one “flow straightener” and at least one “homogenizing element” as claimed in each of the suggested combinations.
Alternatively, Ray et al. teach an analogous apparatus wherein planar homogenizing elements/plates as claimed (Figure 1 (21) (22); col. 3, lines 17-27) are utilized upstream of a diffuser (13) comprising honeycomb sheet (17) and foam layer (18).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hisada et al. and Ray et al. and to have either added the plates (21) and (22) to the apparatus of Hisada et al. or to have replaced the mesh (6) of Hisada with the assembly of Ray et al. (e.g. rectifier (13) with honeycomb sheet (17) and foam layer (18) and plates (21) and (22)), as suggested by Ray et al., for the purpose, as suggested by Ray et al. of effectively dispersing the quenching air as desired to the spinning filaments. The combinations reasonably suggest utilizing both at least one “flow straightener” and at least one “homogenizing element” as claimed in each of the suggested combinations.
Alternatively, Pendlebury et al. teach an analogous apparatus wherein planar homogenizing elements/perforated plate (23) and/or gas diverting means (24), which includes perforated plate (28), as claimed (col. 2, line 55-col. 3, line 50; col. 5, line 38-col. 6, line 10; Figures 1B, 1C, 2) are positioned upstream of diffuser (13).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hisada et al. and Pendlebury et al. and to have added perforated plate (23) and/or gas diverting means (24), which includes perforated plate (28), to the apparatus of Hisada et al., as suggested by Pendlebury et al., for the purpose, as suggested by Pendlebury et al. of providing nonturbulent cooling gas to the filaments.  
As to claims 2 and 3, Hisada et al. exemplify velocities in the claimed range (Tables 1-3). Further, as to the volumetric flow rates, the apparatus of Hisada et al. is understood to be capable of such flow rates and exemplifies a flow rate of 553.2 m3/hr. (Example 9; 9.22*60).  Further still, this limitation is understood to be related to a change in size or proportion of the device in view of the “/m” quantification/normalization of the traveling rate. Determining the width and other dimensions of the cooling chamber would have been readily found in determining operable dimensions for achieving a desired cooling rate and a desired production capacity. 
As to claim 4, Hisada et al. teach a stretcher/drawing section (7) wherein the cooling chamber and the stretcher are a closed system into which no additional air supply takes place (Figure 1; paragraphs [0026] and [0036]).
As to claim 5, the claimed dimension would have been found in determining operable dimensions for achieving a desired cooling rate and a desired production capacity. Further, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04 IV A citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
As to claims 8 and 9, Hisada et al. teach the cooling air is supplied to the manifold as a plurality of substreams (e.g. 2 shown in Figure 1) from the respective conduits (paragraphs [0007]-[0009]).
As to claims 10 and 11, Hisada et al. teach supplying the cooling air to the substreams at different temperatures (paragraph [0010]) and different air speeds/velocities (paragraphs [0007]-[0009]) from the substreams.
As to claims 12-18, the combinations set forth in the rejection of claim 1 are understood to teach and suggest homogenizing elements as claimed.  As set forth above, a plurality of elements read reasonably read upon homogenizing elements and these elements have opening diameters that overlap the claimed range and are spaced apart from each other in amounts to smooth/homogenize the flow of air.  Determining the required dimensions and spacing would have been readily determined to achieve the desired degree of non-turbulence.  Further, a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04 IV A citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
As to claim 19, Hisada et al. illustrate the cross-sectional increase in Figure 1 and it reasonably reads on increasing in stages or continuously.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hisada et al. (US 2007/0284776) in view of any one of Valteris et al. (US 4,631,018), Ray et al. (US 4,492,557) or Pendlebury et al. (US 3,999,910), as applied to claims 1-5 and 8-19 above, alone or further in view of either one of Buschmann et al. (US 3,320,343), or Heckert (US 2,273,105).
As to claim 6, determining an appropriate increase would have been found in determining operable dimensions based on achieving a desired cooling rate (e.g. volumetric flow rate and velocity) and a desired production capacity based upon desired sources of air (e.g. air compressor or blower).  In this case, the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04 IV A citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). As such, the limitation is understood to be rendered prima facie obvious. Alternatively, each of Buschmann et al. (Figures 1-3 suggesting relative proportions of the area of inlet passage (11) and the area of rectifier (6)) and Heckert (Figures 1-3 suggesting the relative proportions of the areas of inlets (15) (17) (37) and (39) and the area of screens (19) (31) (33) (35) (67) and (75)) suggest a manifold with a cross-sectional area being larger (e.g. 3x or more) than the conduit cross-sectional area.  Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hisada et al. with either one of Buschmann et al. or Heckert and to have chosen a manifold with a cross-sectional area that is 3 to 15 times as large as the conduit area, for the purpose, as suggested by the references, of facilitating the flow of a desired volume and velocity of air to the filaments.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hisada et al. (US 2007/0284776) in view of any one of Valteris et al. (US 4,631,018), Ray et al. (US 4,492,557) or Pendlebury et al. (US 3,999,910), as applied to claims 1-5 and 8-19 above, alone or further in view of Buschmann et al. (US 3,320,343).
As to claim 7, the combinations with each of Valteris et al., Ray et al, and Pendlebury et al. suggest utilizing a honeycomb flow straightener or a perforated plate that reasonably suggests the claimed limitations.  It is further noted that the flow straightener is not necessarily the last element to be in contact with the air prior to the air quenching the filaments.  As such, the combinations that either suggest a flow straightener as claimed in combination with the homogenizing elements as claimed are understood to read upon the claim whether the flow straightener includes additional straightening/homogenizing elements downstream of the flow straightener or not.  Further, it is noted that Buschmann et al. further teach that it is known in the art to include a honeycomb flow straightener as the last element prior to entry into the quench chamber. It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hisada et al. with Buschmann et al. and to have chosen a manifold configured as set forth by Buschmann et al. in the method of Hisada et al., for the purpose, as suggested by the references, of facilitating the flow of a desired volume and velocity of air to the filaments. Selection of such an element would have been prima facie obvious (e.g. combining prior art elements according to known methods; simple substitution of one known element for another).  Further, a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04 IV A citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art that has been cited, but not relied upon discloses analogous methods for cooling spun filaments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742